Citation Nr: 0718986	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for a service-
connected left knee disorder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1951 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which granted service connection 
for left knee arthritis and assigned a 10 percent disability 
rating.  The veteran disagreed with the assigned rating.

The veteran's increased rating claim was remanded by the 
Board in July 2004 for further evidentiary development.  This 
was accomplished, and in July 2005 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claim for 
entitlement to an increased disability rating for service-
connected left knee arthritis.  

The claim was remanded a second time in October 2006 for 
further procedural development.  After such development was 
completed the veteran's claims folder was been returned to 
the Board for further appellate proceedings.

Issues not on appeal

In July 2005, the RO denied the veteran's claims of 
entitlement to service connection for right knee and back 
disabilities.  The RO, pursuant to the Board's October 2006 
remand instructions, issued a statement of the case (SOC) in 
December 2006 which continued to deny the veteran's claims.  
The veteran failed to perfect an appeal of these issues by 
submitting a timely substantive appeal (VA Form 9).  See 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2006); see also Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  Accordingly, 
those issues are not before the Board on appeal.

FINDING OF FACT

The veteran's service-connected left knee disability is 
currently manifested by arthritis with pain and limited 
motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the service-connected left knee disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected left knee disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his increased 
rating claim in a letter from the RO dated July 27, 2004, 
which informed the veteran "the evidence must show that your 
service-connected left knee disability has gotten worse."  
Crucially, the veteran was informed of VA's duty to assist 
him in the development of him claim and advised of the 
provisions relating to the VCAA in the above-referenced July 
2004 letter from the RO [the Board notes there is an earlier 
letter from the RO dated April 17, 2002; however, that letter 
did not provide adequate VCAA notice and will be discussed no 
further].  

Specifically, the veteran was advised in the July 2004 letter 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records kept by VA treatment 
centers and the SSA.  With respect to private treatment 
records, the letter informed the veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with the letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the letters asked that the veteran complete 
this release so that VA could obtain these records on his 
behalf.  

The July 2004 VCAA letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original].  
The veteran was also advised in the July 2004 that a VA 
medical examination was being scheduled to make a decision on 
his claim [such was accomplished in June 2005].  

The July 2004 VCAA letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.   

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice, as the 
veteran's representative indicated in a February 28, 2007 
statement that he had no additional evidence to submit. 

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in June 2002.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the July 2004 VCAA letter and his claim was readjudicated in 
the July 2005 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  The veteran was also afforded VA 
examinations in May 2002 and June 2005, which will be 
discussed below.  The report of these examinations reflect 
that the examiners reviewed the veteran's past medical 
history, recorded his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  

The Board finds that under the circumstances of this case, VA 
has satisfied the duty to assist provisions of the VCAA and 
that no further actions need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision. 

Pertinent Law and Regulations

The veteran's service-connected left knee disorder is 
currently rated 10 percent disabling under Diagnostic Code 
5010 [traumatic arthritis].

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has rated the veteran's disability under Diagnostic 
Code 5010, which is applicable to the instant case, because 
it pertains specifically to the disability at issue 
(traumatic arthritis).  [Diagnostic Code 5010 calls for 
traumatic arthritis to be rated under Diagnostic Code 5003 
[degenerative arthritis].

The veteran's representative asked that the Board consider a 
separate 10 percent disability rating be assigned pursuant to 
Diagnostic Code 5257 for instability of the left knee.  See a 
February 11, 2003 Statement of Accredited Representative in 
Appealed Case; see also VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 09- 98 (August 14, 1998).  However, there is no 
evidence of left knee instability in the competent medical 
evidence of record to warrant employment of that particular 
code.  The May 2002 VA examiner specifically performed 
stability testing on the left knee which was normal, and the 
June 2005 VA examiner found no evidence of any type of left 
knee instability.  Furthermore, the veteran himself denied 
use of a brace or cane as a result of his service-connected 
left knee disorder.  The diagnosis which has consistently 
been rendered is that of arthritis.  Accordingly, rating the 
service-connected knee disability under  Diagnostic Code 5257 
(alone or in addition to a rating under Diagnostic Code 5010-
5003) is not appropriate in the instant case.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Codes 5010-5003, with 
further consideration of Diagnostic Codes 5260 and 5261. 

Specific rating criteria

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2006).

For the purpose of rating disabilities due to arthritis, the 
knee is considered to be a major joint.  38 C.F.R. § 4.45 
(2006).

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable. See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is non-compensable.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2006). 



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

Analysis

Schedular rating

The veteran's service-connected left knee disability is 
currently rated 10 percent disabling.

As detailed above, arthritis is rated based on limitation of 
motion.  Normal range of motion for the knee is defined as 
follows: flexion to 140 degrees and extension to 0 degrees.  
See 38 C.F.R. § 4.71, Plate II (2006). 

The May 2002 VA examination report shows that the veteran was 
able to achieve zero to 90 degrees of left knee motion.  Such 
limitation of knee motion is rated noncompensably disabling 
under Diagnostic Codes 5260 and 5261.  

The June 2005 VA examination report shows that the veteran 
was able to achieve 10 to 120 degrees of left knee motion.  
This loss of extension is comparable to the veteran's 
currently-assigned ten percent disability rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  

There is no evidence which suggests than more severe 
limitation of motion is present.  Moreover, there is no other 
evidence which suggests that a higher rating is appropriate.  
The record is devoid of reference to recent treatment of the 
veteran's service-connected left knee.  Accordingly, a 
disability rating of 10 percent is warranted under Diagnostic 
Codes 5010-5261.  

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2006).  See DeLuca, supra.  

The veteran has complained of left knee pain.  However, there 
is no evidence that such symptomatology warrants the 
assignment of additional disability.  Indeed, the June 2005 
VA examiner found the veteran's complaints of pain to be 
"much less than expected with the degreed of pathological 
changes in the joints examined."  Moreover, the June 2005 VA 
examiner specifically found no evidence of weakness, 
fatigability or incoordination associated with the veteran's 
service-connected left knee disability.  Thus, there is no 
basis on which to assign a higher level of disability based 
on 38 C.F.R. §§ 4.40 and 4.45.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994). However, the evaluation of the same 
disability under various diagnoses is to be avoided. See 38 
C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The report of the June 2005 VA examiner includes a notation 
of a surgical scar on the left knee.  There was no indication 
that this scar causes any discomfort or functional loss.  
Thus, a separate rating under 38 C.F.R. § 4.118 is not 
appropriate.

The Board has already discussed why it has rejected the 
representative's contention that separate ratings be assigned 
under Diagnostic Codes 5010 and 5257, namely because the only 
diagnosis is arthritis, and because symptoms consistent with 
Diagnostic Code 5257 have not been demonstrated..

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence, in particular the 
VA examination reports from May 2002 and June 2005, shows 
that throughout the appeal period the veteran's service-
connected left knee symptomatology has not changed 
appreciably.  As noted above, the veteran has not sought 
medical treatment for the knee disorder.  Accordingly, there 
is no basis for awarding the veteran disability rating other 
than the currently assigned 10 percent for his left knee 
disorder at any time from the effective date of service 
connection, March 11, 2002.

Extraschedular evaluation

Neither the veteran or his representative have in connection 
with this appeal indicated, nor presented evidence to support 
the premise, that his service-connected disability results in 
marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2006) [extraschedular rating criteria].  The RO has not 
referred to the matter of an extraschedular rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's potential entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance].

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left knee disorder.  The 
benefit sought on appeal is accordingly denied.  



ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected left knee disorder is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


